Citation Nr: 0513318	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-36 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the representative's communication received on 
June 21, 2002 may be accepted as a valid notice of 
disagreement. 
 
2.  Whether the representative's July 21, 2003 letter was 
timely received as a notice of disagreement.

3.  Entitlement to an effective date earlier than April 4, 
2001 for the grant of a 100 percent rating for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an effective date earlier than June 7, 
1999, for the grant of a total rating for compensation 
purposes, based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 until May 
1972.

In a rating decision dated in June 2001, the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri granted a 100 percent disability rating for post-
traumatic stress disorder (PTSD), effective from April 4, 
2001.  By rating action dated in September 2001, the RO 
granted entitlement to a total rating based on 
unemployability due to service-connected disability effective 
from June 7, 1999 to April 3, 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an RO determination that declined to recognize a 
letter received by the RO on June 21, 2002, from the attorney 
representative as a valid notice of disagreement to the June 
2001 and September 2001 rating decisions.

The issues of entitlement to earlier effective dates for the 
assignment of the TDIU and 100 percent rating for PTSD will 
be addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The representative's letter received on January 21, 2002, 
expressed disagreement with the effective dates assigned for 
a 100 percent rating for PTSD and for TDIU in June 2001, and 
September 2001 rating decisions, respectively.

2.  There is no longer a question or controversy of fact or 
law remaining with respect to the issue of whether the 
representative's July 21, 2003 letter was timely received as 
a notice of disagreement.  


CONCLUSIONS OF LAW

1.  The representative's communication received on January 
21, 2002 meets the criteria to be considered a valid notice 
of disagreement.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.201 (2004).

2.  The issue of whether the representative's July 21, 2003 
letter was timely received is moot.  38 C.F.R. 38 C.F.R. 
§ 20.201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, as amended, and 
its implementing regulations impose heightened duties on the 
part of VA to assist claimants with the development of their 
claims, and to provide them with certain notices.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2004); 38 C.F.R. §§ 3.156, 3.159 (2004).

The Court has concluded that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision on the 
aspect of the veteran's appeal decided in this decision, 
further assistance is unnecessary to aid him in 
substantiating this claim.  



Factual Background 

As noted previously, the RO granted a 100 percent disability 
rating for PTSD and basic eligibility to Dependents 
Educational Assistance, effective from April 4, 2001 in a 
rating decision dated in June 2001.  By rating action dated 
in September 2001, the RO granted entitlement to a total 
rating based on unemployability due to service-connected 
disability, and basic eligibility to Dependents' Educational 
Assistance, each effective from June 7, 1999 to April 3, 
2001.  The veteran has thus been in receipt of a total rating 
for PTSD since the date of his claim received on June 7, 
1999.

The record contains a letter received on June 21, 2002, from 
the veteran's representative labeled as a "NOTICE OF 
DISAGREEMENT" with the June 22, 2001, and September 19, 2001 
rating decisions.  On the 12th page of the letter, the 
representative wrote that the benefits being sought were an 
effective date earlier than April 4, 2001, for the grant of 
the 100 percent rating for PTSD; and an effective date 
earlier than June 7, 1999, for the grant of TDIU.

In a letter to the representative dated in April 2003, the RO 
informed him that the specific issues in contention were 
unclear.  The representative was asked to clarify the 
specific matters with which the veteran disagreed and respond 
within 30 days, or the record would be closed.  The 
representative wrote back in July 2003, that the benefit 
sought was the earliest possible effective date under the law 
for the TDIU and 100 percent rating for PTSD.  A statement of 
the case was requested.  

In a statement of the case dated in October 2003, the RO 
declined to recognize the letter received by the VA on June 
21, 2002 from the attorney representative as a valid notice 
of disagreement to the June 2001 and September 2001 rating 
actions, and found that the July 21, 2003 letter was not a 
timely received notice of disagreement as to those rating 
determinations.



Legal Analysis

Under the laws administered by VA, a claimant initiates an 
appeal by filing a timely notice of disagreement to contest 
the result of an initial review or determination by the 
agency of original jurisdiction.  38 U.S.C.A. § 7105(a) (West 
2002).

Except in the case of contested claims, a notice of 
disagreement must be filed within one year from the date of 
mailing notice of the result of initial review or 
determination.  38 U.S.C.A. § 7105(b) (West 2002).  

The statute has been interpreted as requiring that the notice 
of disagreement be in writing, be filed with the "activity" 
that entered the decision being appealed, and be filed within 
one year of the decision being appealed.  Gallegos v. 
Principi, 283 F.3d 1309, 1313 (Fed. Cir. 2002).  

The regulation implementing the statute requires that a valid 
notice of disagreement contain terms that can be reasonably 
construed as expressing disagreement with a determination and 
a desire for appellate review.  Id., at 1314; 38 C.F.R. 
§ 20.201.  

The Board finds that the June 21, 2002 correspondence from 
the veteran's representative, constitutes a valid notice of 
disagreement with respect to both the June 2001 and September 
2001 rating decisions.  The representative specifically 
expressed disagreement with effective dates assigned for TDIU 
and 100 percent rating for PTSD.  The communication was 
received within the one year time limit for filing an appeal, 
identified the rating decisions and the issues with which the 
appellant disagreed, and indicated disagreement with the 
determination and a desire for appellate review.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (VA's statutory duty 
to assist means that VA must liberally read all documents or 
oral testimony submitted to include all issues presented).

In light of the Board's determination that the 
representative's correspondence received on June 21, 2002 
constitutes a valid notice of disagreement, it is not 
necessary to determine whether the July 21, 2003 
correspondence constituted a valid notice of disagreement on 
the same issues. There remains no question or controversy 
with respect to the issue of whether the representative's 
July 21, 2003 letter was timely received.  This matter is 
thus rendered moot and is dismissed.


ORDER

The representative's communication received on June 21, 2002 
constituted a valid notice of disagreement with the June 2001 
an September 2001 rating determinations.  The appeal is 
granted.  

The issue of whether the representative's July 21, 2003 
letter was timely received as a notice of disagreement is 
moot.  This aspect of the appeal is dismissed.


REMAND

As indicated above, the representative's communication 
received on June 21, 2002 has been found to constitute a 
valid notice of disagreement with a June 2001 and September 
2001 rating decisions.  Accordingly, the Board is required to 
remand these issues to the RO for the issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

VA is required to tell claimants what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining, and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  VA 
has also undertaken to advise claimants of the need to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2004).  VA's duties to provide this notice are generally not 
met unless VA can point to a specific document in the claims 
folder.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran's representative contends that he has not yet 
received this notice.

This case is therefore remanded for the following actions:

1.  The veteran and his representative 
should be provided with the evidence 
needed to substantiate his claims of 
entitlement to an effective date 
earlier than April 4, 2001, for the 
assignment of a 100 percent rating for 
PTSD; and an effective date earlier 
than June 7, 1999 for the grant of 
TDIU.  They should also be informed of 
which portion of the information and 
evidence is to be provided by him, and 
what part, if any, VA will attempt to 
obtain on his behalf.  He should be 
advised to submit relevant evidence in 
his possession.

The evidence needed to substantiate the 
claims is that showing that the veteran 
filed earlier claims for increase and 
TDIU, and that he met the criteria for 
those benefits prior to April 4, 2001 
(in the case of a 100 percent rating 
for PTSD); and June 7, 1999 (in the 
case of TDIU).  The criteria for a 100 
percent rating for PTSD are set forth 
at 38 C.F.R. § 4.132 (1996), and 38 
C.F.R. 4.130 (2004).  The criteria for 
TDIU are set forth at 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18 
(2004).  

2.  Issue a statement of the case to 
the veteran and his representative 
addressing the issues of entitlement to 
an effective date earlier than June 7, 
1999 for TDIU, and April 4, 2001, for 
the 100 percent rating for PTSD.  The 
Board will further consider these 
issues only if a valid substantive 
appeal is submitted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


